Exhibit 10.2

EXECUTION VERSION

IMPORTANT NOTE:

EACH PARTY HERETO MUST EXECUTE THIS AGREEMENT OUTSIDE THE REPUBLIC OF AUSTRIA
AND EACH LENDER MUST BOOK ITS LOAN AND RECEIVE ALL PAYMENTS OUTSIDE THE REPUBLIC
OF AUSTRIA. TRANSPORTING OR SENDING THE ORIGINAL OR ANY CERTIFIED COPY OF THIS
AGREEMENT OR THE RESTATED CREDIT AGREEMENT REFERRED TO HEREIN OR ANY OTHER
CREDIT DOCUMENT OR ANY NOTICE OR OTHER COMMUNICATION (INCLUDING BY EMAIL OR
OTHER ELECTRONIC TRANSMISSION) INTO OR FROM THE REPUBLIC OF AUSTRIA MAY RESULT
IN THE IMPOSITION OF AN AUSTRIAN STAMP DUTY ON THE CREDIT FACILITY PROVIDED FOR
IN SUCH RESTATED CREDIT AGREEMENT, WHICH MAY BE FOR THE ACCOUNT OF THE PARTY
WHOSE ACTIONS RESULT IN SUCH IMPOSITION. COMMUNICATIONS REFERENCING THIS
AGREEMENT OR SUCH CREDIT AGREEMENT SHOULD NOT BE ADDRESSED TO RECIPIENTS IN, OR
SENT BY PERSONS LOCATED IN, THE REPUBLIC OF AUSTRIA AND PAYMENTS SHOULD NOT BE
MADE TO BANK ACCOUNTS IN THE REPUBLIC OF AUSTRIA. SEE ALSO SECTION 9.20 OF SUCH
RESTATED CREDIT AGREEMENT AND A MEMORANDUM FROM AUSTRIAN COUNSEL FOR THE
GOODYEAR TIRE & RUBBER COMPANY WHICH IS AVAILABLE UPON REQUEST FROM THE
ADMINISTRATIVE AGENT.

AMENDMENT AND RESTATEMENT AGREEMENT dated as of March 27, 2019 (this “Amendment
Agreement”), in respect of (a) the AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT (the “Credit Agreement”) dated as of April 20, 2011, as amended and
restated as of May 12, 2015, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR
EUROPE B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES
OPERATIONS S.A., the Lenders parties thereto, J.P. MORGAN EUROPE LIMITED, as
administrative agent, and JPMORGAN CHASE BANK, N.A., as collateral agent and
(b) the MASTER GUARANTEE AND COLLATERAL AGREEMENT (the “Master Guarantee and
Collateral Agreement”) dated as of March 31, 2003, as amended and restated as of
February 20, 2004, as further amended and restated as of April 8, 2005, as
amended as of April 20, 2007, as amended as of April 20, 2011 and as amended as
of May 12, 2015 among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR EUROPE B.V.,
the other Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY identified as
Grantors and Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral
agent.



--------------------------------------------------------------------------------

Goodyear and the Borrowers have requested that the Credit Agreement be amended
and restated as set forth in Section 4 below and the Master Guarantee and
Collateral Agreement be amended as set forth in Section 4 below and the parties
hereto are willing to so amend the Credit Agreement and the Master Guarantee and
Collateral Agreement.

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:

SECTION 1. Defined Terms. (a) As used in this Amendment Agreement, the following
terms have the meanings specified below:

“Amended MGCA” shall mean the Master Guarantee and Collateral Agreement, as
amended in accordance with Section 4.

“Assigned Interest” shall have the meaning assigned to such term in
Section 4(iii).

“Daylight Commitment” shall mean, for each Daylight Lender party hereto on the
Effective Date, the obligation of such Lender to make loans (“Daylight Loans”)
on the Effective Date in an amount equal to the amount set forth opposite the
name of such Daylight Lender on Schedule 1 to this Amendment Agreement under the
caption “Daylight Loans”.

“Daylight Lender” shall mean a lender that will become on the Effective Date a
Lender under the Restated Credit Agreement.

“Effective Date” shall have the meaning assigned to such term in Section 2.

“Existing Administrative Agent” shall mean JPMEL, as administrative agent under
the Pre-Restatement Credit Agreement.

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

“JPMEL” shall mean J.P. Morgan Europe Limited.

“New Administrative Agent” shall mean JPMEL, as administrative agent under the
Restated Credit Agreement.

“Pre-Restatement Credit Agreement” shall mean the Credit Agreement immediately
before its amendment and restatement in accordance with Section 4(i)(A).

“Restated Credit Agreement” shall mean the Credit Agreement, as amended and
restated in accordance with Section 4(i)(A).

 

2



--------------------------------------------------------------------------------

(b) On and after the effectiveness of the Restated Credit Agreement, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and
words of similar import, as used (i) in the Restated Credit Agreement, shall,
unless the context otherwise requires, refer to the “Agreement” as defined in
the Restated Credit Agreement, and the term “Credit Agreement”, as used in the
Credit Documents, shall mean the Restated Credit Agreement and (ii) in the
Amended MGCA, shall, unless the context otherwise requires, refer to the Master
Guarantee and Collateral Agreement as amended hereby, and the terms “Master
Guarantee and Collateral Agreement” or “Guarantee and Collateral Agreement”, as
used in the Credit Documents, shall mean the Amended MGCA. Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Restated Credit Agreement or, if not defined therein, the Pre-Restatement
Credit Agreement.

SECTION 2. Conditions to Effectiveness. The transactions provided for in
Sections 3 and 4 hereof and the obligations of the Lenders to make Loans and
issue Letters of Credit under the Restated Credit Agreement shall become
effective on the date (the “Effective Date”) on which all the conditions
specified in Section 4.01 of the Restated Credit Agreement are satisfied (or
waived in accordance with Section 9.02 of the Restated Credit Agreement).

SECTION 3. Effective Date Transactions. On the Effective Date, immediately
preceding the effectiveness of the amendment and restatement provided for in
Section 4, each of the parties hereto irrevocably agrees that each of the
following shall occur without any additional conditions or actions of any party
hereto:

(i) Each Daylight Lender shall extend credit to the European J.V. (as defined in
the Pre-Restatement Credit Agreement) and the European J.V. shall borrow one or
more Daylight Loans denominated in Euros in an aggregate principal amount equal
to such Lender’s Daylight Commitment. The proceeds of such Daylight Loans shall
be payable to JPMCB, which shall pay such proceeds to the accounts set forth on
Schedule 1. The provisions of Section 2.06 of the Restated Credit Agreement
shall apply to the making of Daylight Loans on the same basis as Borrowings. The
European J.V. irrevocably directs the Existing Administrative Agent to deliver
all the proceeds of the borrowings under the foregoing clause to JPMCB, and
hereby irrevocably directs JPMCB to apply such proceeds to prepay in full all
the outstanding principal of any Revolving Loans (as defined in the
Pre-Restatement Credit Agreement) that remain outstanding at such time, if any,
together with all accrued and unpaid interest thereon and any accrued and unpaid
commitment fees with respect to the Revolving Commitments (as defined in the
Pre-Restatement Credit Agreement).

(ii) Immediately following the transactions provided for in paragraph (i) above,
all Revolving Lenders under the Pre-Restatement Credit Agreement shall transfer
their Revolving Commitments (as such term is defined in the Pre-Restatement
Credit Agreement) to JPMCB (which shall assume such commitments) pursuant to the
Master Assignment and Acceptance to be executed in the form attached hereto as
Exhibit A.

 

3



--------------------------------------------------------------------------------

SECTION 4. Amendment and Restatement; Borrowings on Effective Date. Each of the
parties hereto irrevocably agrees that each of the following shall occur on the
Effective Date, immediately after the effectiveness of the transactions
described in Section 3, without the satisfaction of any additional conditions or
any further actions of any party hereto; provided that for the purposes of
Section 4(i)(A), only the parties to the Credit Agreement shall agree to such
amendment and restatement, and, for the purposes of Section 4(i)(B), only the
Collateral Agent and each Credit Party shall agree to such amendment:

(i)(A) The Credit Agreement (including the Schedules and Exhibits thereto) shall
be amended and restated to read as set forth in Exhibit B attached hereto
(including the Schedules and Exhibits attached to such Exhibit B) and (B) the
Master Guarantee and Collateral Agreement (including the Schedules and Exhibits
thereto) shall be amended as follows:

 

  (1)

Section 3.03(c) is hereby deleted and replaced with the provision contained in
Annex 2 hereto.

The New Administrative Agent is hereby directed to enter into such Credit
Documents and to take such other actions as may be required to give effect to
the transactions contemplated hereby.

(ii) Upon the effectiveness of the Restated Credit Agreement, JPMCB will be the
holder of all the Commitments. JPMCB, as the Lender holding all the Commitments,
irrevocably authorizes the Collateral Agent to take all the actions set forth in
Schedule 2 and any and all such other actions as the Collateral Agent shall deem
necessary or advisable in connection with any security interest granted under
the Security Documents in any Collateral and the rights of any Secured Party in
respect thereof.

(iii) On the Effective Date and immediately following the effectiveness of the
Restated Credit Agreement, JPMCB (the “Assignor”) shall sell and assign, without
recourse and without any further action required on the part of any party, to
each lender set forth in Schedule 3 hereto (each, an “Assignee”), and each
Assignee shall purchase and assume, without recourse and without any further
action required on its part, from JPMCB effective as of the Effective Date, the
amounts of JPMCB’s ABT Commitment and German Commitment set forth in Schedule 3
and all related rights, interests and obligations under the Restated Credit
Agreement, the Amended MGCA (including, without limitation, the rights,
interests and obligations under Section 9.15 of the Restated Credit Agreement
and Section 11.16 of the Amended MGCA) and any other documents or instruments
delivered pursuant thereto (the rights and obligations sold and assigned
pursuant hereto being referred to herein collectively as the “Assigned
Interest”). Each Assignee hereby acknowledges receipt of a copy of the Restated
Credit Agreement. From and after the Effective Date (A) each Assignee shall be a
party to and be bound by

 

4



--------------------------------------------------------------------------------

the provisions of the Restated Credit Agreement and, to the extent of the
interests assigned by this paragraph (iii), have the rights and obligations of
an ABT Lender and German Lender thereunder and (B) JPMCB shall, to the extent of
the interests assigned by this Section, relinquish its rights and be released
from its obligations under the Restated Credit Agreement. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated by reference into this paragraph (iii) and made a part of this
Amendment Agreement as if set forth in this paragraph (iii) in full. The Credit
Parties consent to each assignment pursuant to this paragraph (iii). The parties
agree that (I) no recordation fee shall be payable with respect to the foregoing
assignments and (II) this Amendment Agreement shall be an approved form of
Assignment and Assumption for purposes of the Restated Credit Agreement.

(iv) Notwithstanding any provision of this Amendment Agreement, the provisions
of Sections 2.12, 2.13, 2.14 and 9.03 of the Pre-Restatement Credit Agreement,
as in effect immediately prior to the Effective Date, will continue to be
effective as to all matters arising out of or in any way related to facts or
events existing or occurring prior to the Effective Date for the benefit of the
Lenders, including each Lender under the Pre-Restatement Credit Agreement that
will not be a Lender under the Restated Credit Agreement.

(v) In the event there are any Daylight Loans, immediately following the
transactions provided for in paragraph (ii) above, each Lender shall make to
GEBV and GEBV shall borrow, one or more Loans requested pursuant to a Borrowing
Request delivered by GEBV to the Existing Administrative Agent prior to the date
hereof. Such Revolving Loans shall have the initial Interest Periods and be of
the Types set forth in Schedule 4. GEBV irrevocably directs that the borrowings
set forth in this paragraph (v), if any, be applied directly to prepay in full
(and be netted against) Daylight Loans extended to it, with any excess being
delivered in accordance with such Borrowing Request.

SECTION 5. Continuing Security. (a) Each Borrower, Grantor and Guarantor
confirms that (i) the security interests granted by it under the Security
Documents and in existence immediately prior to the Effective Date shall
continue in full force and effect on the terms of the respective Security
Documents (except for German law governed share pledge or interest pledge
agreements) and (ii) on the Effective Date the Obligations under the Restated
Credit Agreement shall constitute “Obligations” under the Amended MGCA and
“secured obligations” (however defined) under the other Security Documents
(subject to any limitations set forth in the Amended MGCA or such other Security
Documents). Each party hereto confirms that the intention of the parties is that
each of the Credit Agreement and the Master Guarantee and Collateral Agreement
shall not terminate nor be novated on the Effective Date and shall continue in
full force and effect as amended and restated hereby (in the case of the Credit
Agreement) and as amended hereby (in the case of the Master Guarantee and
Collateral Agreement).

 

5



--------------------------------------------------------------------------------

(b) In case of any assignment or transfer of all or any part of the rights and
obligations, including by way of novation (where possible under the relevant
law), of any Secured Party on the Effective Date or at any other time under or
in connection with the Restated Credit Agreement or the Amended MGCA or any
other agreements or instruments from time to time giving rise to the Applicable
Secured Obligations, the guarantees and security interests under the Security
Documents (including, without limitation, those governed by Romanian law) will
be preserved and will remain in full force and effect for the benefit of any
successors, assignees/transferees of the respective Secured Party and the other
Secured Parties.

(c) In case of any assignment or transfer of all or any part of the rights and
obligations on the Effective Date or at any other time under or in connection
with the Restated Credit Agreement or the Amended MGCA, in respect of any
Security Document governed by Italian law, any assignment or transfer shall be
construed under Italian law as a cessione totale o parziale del contratto or a
cessione del credito or otherwise a successione a titolo particolare and shall
not entail under Italian law a novazione (or have an effetto novativo on) of the
Restated Credit Agreement or the Amended MGCA or the Security Documents governed
by Italian law or any other agreements or instruments from time to time giving
rise to the Applicable Secured Obligations.

(d) In case of any assignment of all or any part of the rights and obligations
of any Secured Party on the Effective Date or at any other time under or in
connection with the Restated Credit Agreement or the Amended MGCA or any other
agreements or instruments from time to time giving rise to the Applicable
Secured Obligations, the guarantees and security interests under the Security
Documents governed by Spanish law will be preserved and will remain in full
force and effect for the benefit of any successors or assignees of the
respective Secured Party and the other Secured Parties, in accordance with
Article 1,528 of the Spanish Civil Code. The relevant successors or assignees
accept the guarantees and security interests created under the Security
Documents governed by Spanish law.

(e) In case of any assignment of all or any part of the rights and obligations
of any Secured Party on the Effective Date or at any other time under or in
connection with the Restated Credit Agreement or the Amended MGCA or any other
agreements or instruments from time to time giving rise to the Applicable
Secured Obligations, the guarantees and security interests under the Security
Documents governed by French law will be preserved and will remain in full force
and effect for the benefit of any successors or assignees of the respective
Secured Party and the other Secured Parties. A transfer by way of novation under
this Section 5(e) is also a novation (novation) within the meaning of Articles
1329 et seq. of the French Civil Code.

SECTION 6. Applicable Law. THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Counterparts. This Amendment Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Amendment Agreement by telecopy or
electronic (i.e., “.pdf” or “.tif”) transmission shall be effective as delivery
of a manually executed counterpart of this Amendment Agreement. This Amendment
Agreement shall constitute a “Credit Document” for all purposes of the Restated
Credit Agreement and the other Credit Documents.

 

6



--------------------------------------------------------------------------------

SECTION 8. Expenses. Goodyear and each Borrower agrees to reimburse the Existing
Administrative Agent and the New Administrative Agent for all reasonable
out-of-pocket expenses incurred by it in connection with this Amendment
Agreement, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, Allen & Overy LLP and other counsel for the Existing
Administrative Agent and the New Administrative Agent.

SECTION 9. Headings. The headings of this Amendment Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

PARTIES TO THE CREDIT AGREEMENT AND MASTER GUARANTEE AND COLLATERAL AGREEMENT

 

THE GOODYEAR TIRE & RUBBER COMPANY,     by  

/s/ Peter R. Rapin

  Name: Peter R. Rapin   Title: Vice President, Tax and Treasurer GOODYEAR
EUROPE B.V.,     by  

/s/ Victor Pausin

  Name: Victor Pausin   Title: Attorney-in-fact GOODYEAR DUNLOP TIRES GERMANY
GMBH,     by  

/s/ John Ries

 

Name: John Ries

  Title: Managing Director     by  

/s/ Christian Niebling

  Name: Dr. Christian Niebling   Title: Managing Director

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

GOODYEAR DUNLOP TIRES OPERATIONS S.A.,     by  

/s/ Victor Pausin

  Name: Victor Pausin   Title: Attorney-in-fact

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED, as Administrative Agent under the Pre-Restatement
Credit Agreement and under the Restated Credit Agreement,     by  

/s/ Fatma Mustafa

  Name: Fatma Mustafa   Title: Vice President JPMORGAN CHASE BANK, N.A.,
individually, as Collateral Agent, Issuing Bank and Swingline Lender under the
Pre-Restatement Credit Agreement and under the Restated Credit Agreement,     by
 

/s/ Robert P. Kellas

 

Name: Robert P. Kellas

Title: Executive Director

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

BGL BNP PARIBAS S.A. individually and as Issuing Bank,     by  

/s/ Horst Jacoby

  Name: Horst Jacoby   Title: Head of Corporate Banking     by  

/s/ Luc Henrard

  Name: Luc Henrard   Title: Country CRO / Member of the Executive Committee

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A. individually and as Issuing Bank,     by  

/s/ Stephanie Bowker

  Name: Stephanie Bowker   Title: Vice President

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH individually and as Issuing Bank,     by  

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title: Vice President     by  

/s/ Alicia Schug

  Name: Alicia Schug   Title: Vice President

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK individually and as Issuing Bank,
    by  

/s/ Jill Wong

  Name: Jill Wong   Title: Director     by  

/s/ Gordon Yip

  Name: Gordon Yip   Title: Director

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

HSBC FRANCE individually and as Issuing Bank,     by  

/s/ Frédéric Sammut

  Name: Frédéric Sammut   Title: Associate Director     by  

/s/ Ghislain Nguyen

  Name: Ghislain Nguyen   Title: Associate Director

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

UNICREDIT BANK AG individually and as Issuing Bank, by  

/s/ Richarda Soltanmoradi

  Name: Richarda Soltanmoradi   Title: Managing Director by  

/s/ Merico Bauch

  Name: Merico Bauch   Title: Director

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC individually and as Issuing Bank,     by  

/s/ Ronnie Glenn

  Name: Ronnie Glenn   Title: Director

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as Issuing Bank,     by  

/s/ Robert J. Lund

  Name: Robert J. Lund   Title: Senior Vice President

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

PARTIES TO THE MASTER GUARANTEE AND COLLATERAL

AGREEMENT (AND NOT PARTY TO THE CREDIT AGREEMENT)

 

4 FLEET GROUP GMBH,     by  

/s/ Goran Zubanovic

  Name: Goran Zubanovic   Title: Managing Director     by  

/s/ Sturmius Wehner

  Name: Sturmius Wehner   Title: Managing Director GD HANDELSSYSTEME GMBH,
    by  

/s/ Goran Zubanovic

  Name: Goran Zubanovic   Title: Managing Director     by  

/s/ Sturmius Wehner

  Name: Sturmius Wehner   Title: Managing Director GOODYEAR FRANCE S.A.S.,
    by  

/s/ Victor Pausin

  Name: Victor Pausin   Title: Attorney-in-fact GOODYEAR DUNLOP TIRES AMIENS SUD
S.A.S.,     by  

/s/ Victor Pausin

  Name: Victor Pausin   Title: Attorney-in-fact

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

GOODYEAR DUNLOP TYRES UK LIMITED,     by  

/s/ Victor Pausin

  Name: Victor Pausin   Title: Attorney-in-fact DUNLOP TYRES LTD,     by  

/s/ Victor Pausin

  Name: Victor Pausin   Title: Attorney-in-fact VULCO DÉVELOPPEMENT S.A.,     by
 

/s/ Victor Pausin

  Name: Victor Pausin   Title: Attorney-in-fact GOODYEAR DUNLOP TIRES
MANUFACTURING GMBH & CO. KG, acting through its general partner Goodyear Dunlop
Tires Germany GmbH     by  

/s/ John Ries

  Name: John Ries   Title: Managing Director     by  

/s/ Christian Niebling

  Name: Dr. Christian Niebling   Title: Managing Director LUXEMBOURG MOUNTING
CENTER S.A.,     by  

/s/ Victor Pausin

  Name: Victor Pausin   Title: Attorney-in-fact

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

CELERON CORPORATION,     by  

/s/ Peter R. Rapin

  Name: Peter R. Rapin   Title: Vice President and Treasurer DIVESTED COMPANIES
HOLDING COMPANY,     by  

/s/ Peter R. Rapin

  Name: Peter R. Rapin   Title: Vice President and Treasurer DIVESTED LITCHFIELD
PARK PROPERTIES, INC.,     by  

/s/ Peter R. Rapin

  Name: Peter R. Rapin   Title: Vice President and Treasurer GOODYEAR EXPORT
INC.,     by  

/s/ Peter R. Rapin

  Name: Peter R. Rapin   Title: Vice President and Treasurer GOODYEAR FARMS,
INC.,     by  

/s/ Peter R. Rapin

  Name: Peter R. Rapin   Title: Vice President and Treasurer

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

GOODYEAR INTERNATIONAL CORPORATION,     by  

/s/ Peter R. Rapin

  Name: Peter R. Rapin   Title: Vice President and Treasurer GOODYEAR WESTERN
HEMISPHERE CORPORATION,     by  

/s/ Peter R. Rapin

  Name: Peter R. Rapin   Title: Vice President and Treasurer T&WA, INC.,     by
 

/s/ Peter R. Rapin

  Name: Peter R. Rapin   Title: Treasurer GOODYEAR CANADA INC.,     by  

/s/ Samuel M. Pillow

  Name: Samuel M. Pillow   Title: President     by  

/s/ Frank D. Lamie

  Name: Frank D. Lamie   Title: Secretary

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended and restated as of May 12, 2015, among THE GOODYEAR TIRE & RUBBER
COMPANY, GOODYEAR EUROPE B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR
DUNLOP TIRES OPERATIONS S.A., the Lenders parties thereto, J.P. MORGAN EUROPE
LIMITED, as administrative agent, and JPMORGAN CHASE BANK, N.A., as collateral
agent and (B) the MASTER GUARANTEE AND COLLATERAL AGREEMENT dated as of
March 31, 2003, as amended and restated as of February 20, 2004, as further
amended and restated as of April 8, 2005, as amended as of April 20, 2007, as
amended as of April 20, 2011 and as amended as of May 12, 2015 among THE
GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR EUROPE B.V., the other Subsidiaries of
THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and Guarantors
therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:   GOLDMAN
SACHS BANK USA   By:  

/s/ Annie Carr

    Name: Annie Carr     Title: Authorized Signatory

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended and restated as of May 12, 2015, among THE GOODYEAR TIRE & RUBBER
COMPANY, GOODYEAR EUROPE B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR
DUNLOP TIRES OPERATIONS S.A., the Lenders parties thereto, J.P. MORGAN EUROPE
LIMITED, as administrative agent, and JPMORGAN CHASE BANK, N.A., as collateral
agent and (B) the MASTER GUARANTEE AND COLLATERAL AGREEMENT dated as of
March 31, 2003, as amended and restated as of February 20, 2004, as further
amended and restated as of April 8, 2005, as amended as of April 20, 2007, as
amended as of April 20, 2011 and as amended as of May 12, 2015 among THE
GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR EUROPE B.V., the other Subsidiaries of
THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and Guarantors
therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:   NATIXIS  
By:  

/s/ Patrick Senderens

    Name: Patrick Senderens     Title: Senior Banker   By:  

/s/ Lionel Slama

    Name: Lionel Slama     Title: Associate



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended and restated as of May 12, 2015, among THE GOODYEAR TIRE & RUBBER
COMPANY, GOODYEAR EUROPE B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR
DUNLOP TIRES OPERATIONS S.A., the Lenders parties thereto, J.P. MORGAN EUROPE
LIMITED, as administrative agent, and JPMORGAN CHASE BANK, N.A., as collateral
agent and (B) the MASTER GUARANTEE AND COLLATERAL AGREEMENT dated as of
March 31, 2003, as amended and restated as of February 20, 2004, as further
amended and restated as of April 8, 2005, as amended as of April 20, 2007, as
amended as of April 20, 2011 and as amended as of May 12, 2015 among THE
GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR EUROPE B.V., the other Subsidiaries of
THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and Guarantors
therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:   Wells Fargo
Bank N.A.   By:  

/s/ Kara Treiber

    Name: Kara Treiber     Title: Director

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended and restated as of May 12, 2015, among THE GOODYEAR TIRE & RUBBER
COMPANY, GOODYEAR EUROPE B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR
DUNLOP TIRES OPERATIONS S.A., the Lenders parties thereto, J.P. MORGAN EUROPE
LIMITED, as administrative agent, and JPMORGAN CHASE BANK, N.A., as collateral
agent and (B) the MASTER GUARANTEE AND COLLATERAL AGREEMENT dated as of
March 31, 2003, as amended and restated as of February 20, 2004, as further
amended and restated as of April 8, 2005, as amended as of April 20, 2007, as
amended as of April 20, 2011 and as amended as of May 12, 2015 among THE
GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR EUROPE B.V., the other Subsidiaries of
THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and Guarantors
therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:   BANQUE ET
CAISSE D’EPARGNE DE L’ETAT, LUXEMBOURG   By:  

/s/ Philippe Hennes

    Name: Philippe Hennes     Title: Chef de la division   By:  

/s/ Nobby Brausch

    Name: Nobby Brausch    

Title: Directeur adjoint

          Chef de departement

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended and restated as of May 12, 2015, among THE GOODYEAR TIRE & RUBBER
COMPANY, GOODYEAR EUROPE B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR
DUNLOP TIRES OPERATIONS S.A., the Lenders parties thereto, J.P. MORGAN EUROPE
LIMITED, as administrative agent, and JPMORGAN CHASE BANK, N.A., as collateral
agent and (B) the MASTER GUARANTEE AND COLLATERAL AGREEMENT dated as of
March 31, 2003, as amended and restated as of February 20, 2004, as further
amended and restated as of April 8, 2005, as amended as of April 20, 2007, as
amended as of April 20, 2011 and as amended as of May 12, 2015 among THE
GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR EUROPE B.V., the other Subsidiaries of
THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and Guarantors
therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:   BANQUE
INTERNATIONALE À LUXEMBOURG SOCIÉTÉ ANONYME   By:  

/s/ Christian Straus

    Name: Christian Straus     Title: Directeur adjoint   By:  

/s/ Tom Lesset

    Name: Tom Lesset     Title: Managing Director

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended and restated as of May 12, 2015, among THE GOODYEAR TIRE & RUBBER
COMPANY, GOODYEAR EUROPE B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR
DUNLOP TIRES OPERATIONS S.A., the Lenders parties thereto, J.P. MORGAN EUROPE
LIMITED, as administrative agent, and JPMORGAN CHASE BANK, N.A., as collateral
agent and (B) the MASTER GUARANTEE AND COLLATERAL AGREEMENT dated as of
March 31, 2003, as amended and restated as of February 20, 2004, as further
amended and restated as of April 8, 2005, as amended as of April 20, 2007, as
amended as of April 20, 2011 and as amended as of May 12, 2015 among THE
GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR EUROPE B.V., the other Subsidiaries of
THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and Guarantors
therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:  

Commerzbank AG

Frankfurt am Main

  By:  

/s/ Norbert Feil

    Name: Norbert Feil     Title: Director   By:  

/s/ Thomas Krause

    Name: Thomas Krause     Title: Director

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended and restated as of May 12, 2015, among THE GOODYEAR TIRE & RUBBER
COMPANY, GOODYEAR EUROPE B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR
DUNLOP TIRES OPERATIONS S.A., the Lenders parties thereto, J.P. MORGAN EUROPE
LIMITED, as administrative agent, and JPMORGAN CHASE BANK, N.A., as collateral
agent and (B) the MASTER GUARANTEE AND COLLATERAL AGREEMENT dated as of
March 31, 2003, as amended and restated as of February 20, 2004, as further
amended and restated as of April 8, 2005, as amended as of April 20, 2007, as
amended as of April 20, 2011 and as amended as of May 12, 2015 among THE
GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR EUROPE B.V., the other Subsidiaries of
THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and Guarantors
therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:   THE
NORTHERN TRUST COMPANY   By:  

/s/ Joshua Metcalf

    Name: Joshua Metcalf     Title: VP

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,     by  

/s/ Brian Crowley

  Name: Brian Crowley   Title: Managing Director     by  

/s/ Luis Ruigomez

  Name: Luis Ruigomez   Title: Executive Director

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended and restated as of May 12, 2015, among THE GOODYEAR TIRE & RUBBER
COMPANY, GOODYEAR EUROPE B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR
DUNLOP TIRES OPERATIONS S.A., the Lenders parties thereto, J.P. MORGAN EUROPE
LIMITED, as administrative agent, and JPMORGAN CHASE BANK, N.A., as collateral
agent and (B) the MASTER GUARANTEE AND COLLATERAL AGREEMENT dated as of
March 31, 2003, as amended and restated as of February 20, 2004, as further
amended and restated as of April 8, 2005, as amended as of April 20, 2007, as
amended as of April 20, 2011 and as amended as of May 12, 2015 among THE
GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR EUROPE B.V., the other Subsidiaries of
THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and Guarantors
therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:   ING Bank
N.V., Dublin Branch   By:  

/s/ Sean Hassett

    Name: Sean Hassett     Title: Director   By:  

/s/ Padraig Matthews

    Name: Padraig Matthews     Title: Director

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended and restated as of May 12, 2015, among THE GOODYEAR TIRE & RUBBER
COMPANY, GOODYEAR EUROPE B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR
DUNLOP TIRES OPERATIONS S.A., the Lenders parties thereto, J.P. MORGAN EUROPE
LIMITED, as administrative agent, and JPMORGAN CHASE BANK, N.A., as collateral
agent and (B) the MASTER GUARANTEE AND COLLATERAL AGREEMENT dated as of
March 31, 2003, as amended and restated as of February 20, 2004, as further
amended and restated as of April 8, 2005, as amended as of April 20, 2007, as
amended as of April 20, 2011 and as amended as of May 12, 2015 among THE
GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR EUROPE B.V., the other Subsidiaries of
THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and Guarantors
therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:  

BANCO BRADESCO S.A. - NEW YORK BRANCH

  By:  

/s/ Fabiana Paes de Barros

    Name: Fabiana Paes de Barros     Title: Departmental Manager   By:  

/s/ Marcio Bonilha Neto

    Name: Marcio Bonilha Neto     Title: International Business Coordinator

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended and restated as of May 12, 2015, among THE GOODYEAR TIRE & RUBBER
COMPANY, GOODYEAR EUROPE B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR
DUNLOP TIRES OPERATIONS S.A., the Lenders parties thereto, J.P. MORGAN EUROPE
LIMITED, as administrative agent, and JPMORGAN CHASE BANK, N.A., as collateral
agent and (B) the MASTER GUARANTEE AND COLLATERAL AGREEMENT dated as of
March 31, 2003, as amended and restated as of February 20, 2004, as further
amended and restated as of April 8, 2005, as amended as of April 20, 2007, as
amended as of April 20, 2011 and as amended as of May 12, 2015 among THE
GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR EUROPE B.V., the other Subsidiaries of
THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and Guarantors
therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:   Mizuho
Bank, Ltd.   By:  

/s/ Donna DeMagistris

    Name: Donna DeMagistris     Title: Authorized Signatory

 

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

Annex 1

THE GOODYEAR TIRE & RUBBER COMPANY

GOODYEAR EUROPE B.V.

GOODYEAR DUNLOP TIRES GERMANY GMBH

GOODYEAR DUNLOP TIRES OPERATIONS S.A.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

AS AMENDED AND RESTATED AS OF MAY 12, 2015

STANDARD TERMS AND CONDITIONS

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment Agreement and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Restated Credit
Agreement or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of any Borrower, any of its
subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by any Borrower, any of
its subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

1.2. Assignees. Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Restated Credit Agreement and the Amended MGCA,
(ii) it satisfies the requirements, if any, specified in the Restated Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of each of the Restated Credit Agreement and
the Amended MGCA as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Restated Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, the Amended MGCA and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Amendment Agreement and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the New Administrative Agent or any other Lender, and (v) attached to this
Amendment Agreement is any documentation required to be delivered by it pursuant
to the terms of Sections 2.16 and



--------------------------------------------------------------------------------

9.17 of the Restated Credit Agreement, duly completed and executed by such
Assignee; (b) agrees that (i) it will, independently and without reliance on the
New Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender, including Section 9.20 of the Restated Credit
Agreement; and (c) hereby directs the Collateral Agent to execute on its behalf
pursuant to the power of attorney granted to the Collateral Agent in
Section 9.18 of the Restated Credit Agreement a “New Secured Party’s Accession
Agreement” in the form of Schedule 3 to the German Security Trust Agreement.

2. Amended MGCA. Each Assignee, by executing and delivering this Amendment
Agreement, acknowledges receipt of a copy of the Amended MGCA and approves and
agrees to be bound by and to act in accordance with the terms and conditions of
the Amended MGCA and each other Security Document, specifically including
(i) the provisions of Section 5.03 of the Amended MGCA (governing the
distribution of proceeds realized from the exercise of remedies under the
Security Documents), (ii) the provisions of Article VI of the Amended MGCA
(governing the manner in which acts of the Secured Parties are to be evidenced
and the manner in which the amounts of the Obligations are to be determined at
any time), (iii) the provisions of Articles VIII and IX of the Amended MGCA
(relating to the duties and responsibilities of the Collateral Agent and
providing for the indemnification and the reimbursement of expenses of the
Collateral Agent by the Lenders) and (iv) the provisions of Section 11.13 of the
Amended MGCA (providing for releases of Guarantees of the Obligations and
releases of security interests in Collateral securing the Obligations).

3. Payments. From and after the Effective Date, the New Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to each Assignee for
amounts which have accrued from and after the Effective Date.

4. Foreign Law Provisions.

4.1. France. An assignment of rights will only be effective vis-à-vis the
Subsidiary Guarantors organized under the laws of the Republic of France if such
assignment is notified in France by written notice in accordance with Article
1324 of the French Civil Code. Pursuant to clause 9.04(b)(vii) of the Restated
Credit Agreement (i) GEBV (or the New Administrative Agent, at the expense of
GEBV) shall carry out such notification and (ii) if the assignment provided for
in this Amendment Agreement is made without GEBV’s consent, the New
Administrative Agent shall provide prompt written notice of the assignment to
GEBV.



--------------------------------------------------------------------------------

4.2. Luxembourg. An assignment of rights will only be effective vis-à-vis the
Subsidiary Guarantors organized under the laws of Luxembourg if such assignment
is notified or accepted in Luxembourg in accordance with Article 1690 of the
Luxembourg Civil Code. Each such Subsidiary Guarantor has acknowledged receipt
of such notice by its execution of this Amendment Agreement.

4.3 Italy. For the purposes of Italian law only, the assignment made under this
Amendment Agreement shall be construed under Italian law as a cessione totale o
parziale del contratto or a cessione del credito or otherwise a successione a
titolo particolare and shall not entail under Italian law a novazione (or have
an effetto novativo on) of the Restated Credit Agreement or the Amended MGCA or
the Security Documents governed by Italian law or any other agreements or
instruments from time to time giving rise to the Applicable Secured Obligations.

4.4. Romania. In case of any assignment or transfer of all or any part of the
rights and obligations, including by way of novation, of any Secured Party on
the Effective Date or at any other time under or in connection with the Restated
Credit Agreement or the Amended MGCA or any other agreements or instruments from
time to time giving rise to the Applicable Secured Obligations, the guarantees
and security interests under the Security Documents (including, without
limitation, those governed by Romanian law) will be preserved and will remain in
full force and effect for the benefit of any successors, assignees or
transferees of the respective Secured Party and the other Secured Parties.

4.5. Spain. In case of any assignment of all or any part of the rights and
obligations of any Secured Party on the Effective Date or at any other time
under the Restated Credit Agreement or the Amended MGCA or any other agreements
or instruments from time to time giving rise to the Applicable Secured
Obligations, the guarantees and security interests under the Security Documents
governed by Spanish law will be preserved and will remain in full force and
effect for the benefit of any successors or assignees of the respective Secured
Party and the other Secured Parties, in accordance with article 1,528 of the
Spanish Civil Code. The relevant successors or assignees accept the guarantees
and security interests created under the Security Documents governed by Spanish
law.

4.6. The Netherlands. WARNING: PLEASE NOTE THAT A TRANSFER OR ASSIGNMENT OF AN
AMOUNT LENT TO A DUTCH BORROWER MAY ONLY TAKE PLACE IF THE NEW LENDER IS A
NON-PUBLIC LENDER (AS DEFINED IN THE RESTATED CREDIT AGREEMENT).

4.7 Germany. For the purposes of German law only, the assignment made under this
Amendment Agreement shall be deemed to be an assignment (Abtretung) and will not
constitute a termination or a novation of the Credit Agreement.



--------------------------------------------------------------------------------

4.8 Slovenia. For the purposes of Slovenian law only, the assignment made under
this Amendment and Restatement Agreement shall not constitute a termination
(prenehanje) or a novation (novacija) (both as defined under Slovenian laws) of
the rights and obligations under the Credit Agreement.

5. Affiliates. Each Assignee acknowledges that any Obligations in respect of any
Swap Agreement or cash management services, in each case provided by an
Affiliate of a Lender, will only constitute Obligations for the purpose of any
Security Document governed by the laws of a country other than the United States
of America if such Affiliate executes and delivers to the New Administrative
Agent an Affiliate Authorization in the form of Exhibit G to the Restated Credit
Agreement or any other form approved by the New Administrative Agent.



--------------------------------------------------------------------------------

Annex 2

(c) Notwithstanding any provisions to the contrary contained in this Agreement,
in respect of the obligations and liabilities of the Guarantors incorporated
under the laws of France (the “French Guarantors”) under this Article III, it is
understood that: (i) the obligations and liabilities of French Guarantors in
respect of the Obligations shall be limited in accordance with their respective
financial resources in the following manner: (A) the obligations and liabilities
of Goodyear France S.A.S. in respect of the Obligations shall be limited to an
aggregate amount not exceeding €80,000,000, (B) notwithstanding the maximum
amount set out in the agreement dated October 7, 2009 pursuant to which Goodyear
Dunlop Tires Amiens Sud S.A.S. became a French Guarantor, the obligations and
liabilities of Goodyear Dunlop Tires Amiens Sud S.A.S. in respect of the
Obligations shall be limited to an aggregate amount not exceeding €45,500,000,
(C) pursuant to the agreement dated July 30, 2014 pursuant to which Vulco
Développement S.A. became a French Guarantor, the obligations and liabilities of
Vulco Développement S.A. in respect of the Obligations shall be limited to an
aggregate amount not exceeding €470,883 and (D) the obligations and liabilities
of any other Person becoming a French Guarantor in respect of the Obligations
shall be limited to an aggregate amount not exceeding the amount indicated as
such maximum amount in the agreement pursuant to which such Person shall become
a French Guarantor.



--------------------------------------------------------------------------------

Schedule 1 to

Amendment and Restatement

Agreement

 

Daylight Lenders

   Daylight Loans  

BNP Paribas

   € 0.00  

Citibank, N.A.

     0.00  

Credit Agricole Corporate and Investment Bank

     0.00  

Deutsche Bank AG New York Branch

     0.00  

HSBC Bank PLC

     0.00  

Barclays Bank PLC

     0.00  

Bank of America, N.A.

     0.00  

Goldman Sachs Bank USA

     0.00  

Natixis

     0.00  

UniCredit Bank AG

     0.00  

Wells Fargo Bank, N.A., London Branch

     0.00  

Banque et Caisse d’Epargne de l’Etat, Luxembourg

     0.00  

Banque Internationale à Luxembourg société anonyme

     0.00  

Commerzbank Aktiengesellschaft, Filiale Luxemburg

     0.00  

The Northern Trust Company

     0.00  

JPMorgan Chase Bank N.A.

     0.00     

 

 

 

Total

   € 0.00     

 

 

 

 

Account:    J.P. Morgan AG, Frankfurt (CHASDEFX) Favor:    J.P. Morgan Europe
Limited (CHASGB22) Account:    DE93501108006001600037 Reference:    Goodyear
Loan Repayment



--------------------------------------------------------------------------------

Schedule 2 to

Amendment and Restatement

Agreement

 

Country

  

Actions to be taken while JPMCB is the holder of all Commitments

France    French mortgage amendment.



--------------------------------------------------------------------------------

Schedule 3 to

Amendment and Restatement

Agreement

Assigned Interests

(expressed in principal amount for each facility)

 

Assignor

   All Borrower
Tranche
Commitments      Percentage of
Total All
Borrower
Tranche
Commitments     German Tranche
Commitments      Percentage of
Total German
Tranche
Commitments    

Assignee

JPMorgan Chase Bank N.A.

   € 38,750,000.00        6.25 %    € 11,250,000.00        6.25 %    BGL BNP
Paribas Société Anonyme

JPMorgan Chase Bank N.A.

     38,750,000.00        6.25 %      11,250,000.00        6.25 %    Citibank,
N.A.

JPMorgan Chase Bank N.A.

     38,750,000.00        6.25 %      11,250,000.00        6.25 %    Deutsche
Bank AG New York Branch

JPMorgan Chase Bank N.A.

     38,750,000.00        6.25 %      11,250,000.00        6.25 %    Credit
Agricole Corporate and Investment Bank

JPMorgan Chase Bank N.A.

     38,750,000.00        6.25 %      11,250,000.00        6.25 %    HSBC France

JPMorgan Chase Bank N.A.

     38,750,000.00        6.25 %      11,250,000.00        6.25 %    UniCredit
Bank AG

JPMorgan Chase Bank N.A.

     38,750,000.00        6.25 %      11,250,000.00        6.25 %    Barclays
Bank PLC

JPMorgan Chase Bank N.A

     38,750,000.00        6.25 %      11,250,000.00        6.25 %    Bank of
America, N.A.

JPMorgan Chase Bank N.A.

     31,000,000.00        5.00 %      9,000,000.00        5.00 %    Goldman
Sachs Bank USA

JPMorgan Chase Bank N.A.

     31,000,000.00        5.00 %      9,000,000.00        5.00 %    Natixis

JPMorgan Chase Bank N.A.

     31,000,000.00        5.00 %      9,000,000.00        5.00 %    Wells Fargo
Bank, National Association

JPMorgan Chase Bank N.A.

     22,281,250.00        3.59 %      6,468,750.00        3.59 %    Banque et
Caisse d’Epargne de l’Etat, Luxembourg

JPMorgan Chase Bank N.A.

     22,281,250.00        3.59 %      6,468,750.00        3.59 %    Banque
Internationale à Luxembourg s.a.

JPMorgan Chase Bank N.A.

     22,281,250.00        3.59 %      6,468,750.00        3.59 %    Commerzbank
AG

JPMorgan Chase Bank N.A.

     22,281,250.00        3.59 %      6,468,750.00        3.59 %    The Northern
Trust Company

JPMorgan Chase Bank N.A.

     22,281,250.00        3.59 %      6,468,750.00        3.59 %    Banco Bilbao
Vizcaya Argentaria S.A. New York Branch

JPMorgan Chase Bank N.A.

     22,281,250.00        3.59 %      6,468,750.00        3.59 %    ING Bank
N.V., Dublin Branch

JPMorgan Chase Bank N.A.

     22,281,250.00        3.59 %      6,468,750.00        3.59 %    Banco
Bradesco S.A.- New York Branch

JPMorgan Chase Bank N.A.

     22,281,250.00        3.59 %      6,468,750.00        3.59 %    Mizuho Bank,
Ltd.   

 

 

    

 

 

   

 

 

    

 

 

   

Subtotal

   € 581,250,000.00        93.75 %    € 168,750,000.00        93.75 %      

 

 

    

 

 

   

 

 

    

 

 

         38,750,000.00        6.25 %      11,250,000,000        6.25 %   
JPMorgan Chase Bank N.A.   

 

 

    

 

 

   

 

 

    

 

 

   

Total

   € 620,000,000.00        100.00 %    € 180,000,000.00        100.00 %   



--------------------------------------------------------------------------------

Schedule 4 to

Amendment and Restatement

Agreement

Interest Periods and Types of Loans

 

Interest Period:    None. Type:    None.